DETAILED ACTION
Response to Amendment
The following is in response to the amendment of February 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Independent claim 15 has been amended to recite a lubricating device comprising a body removably contained within said suction apparatus (emphasis added).
 Independent claim 24 has been amended to recite a lubricating device removably disposed in said suction apparatus.
Independent claim 28 has been amended to recite said lubricating device is removably contained within said suction apparatus.
Independent claim 30 has been amended to recite a lubricating device removably disposed in said suction apparatus.
removably disposed in said suction apparatus.
This is a new matter rejection. Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure. A person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention.
There is nothing in the specification, including the drawings, that discloses or implies that the lubricating device (or body thereof) is disposed within the suction apparatus or removably disposed within the suction apparatus.  Instead, the lubricating device is disposed adjacent the suction apparatus as shown in Figures 2 and 3.
Accordingly, the remaining claims are rejected under 35 U.S.C. 112(a) as depending from one of claims 15, 24, 28, 30, or 31.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 15 has been amended to recite a lubricating device comprising a body removably contained within said suction apparatus (emphasis added).
 Independent claim 24 has been amended to recite a lubricating device removably disposed in said suction apparatus.
said lubricating device is removably contained within said suction apparatus.
Independent claim 30 has been amended to recite a lubricating device removably disposed in said suction apparatus.
Independent claim 31 has been amended to recite a lubricating device removably disposed in said suction apparatus.
It is not understood as to how a lubricating device (or body thereof) having the claimed elements of a feed chamber, a nozzle, a nozzle chamber, and a diffuser can be removably disposed within in a suction apparatus.  Such a construction cannot be gleaned from the specification, precluding a reasonable search of the prior art by the examiner.  Applicant is requested to provide a clarification of these matters so that a proper comparison with the prior art can be made.
Accordingly, the remaining claims are rejected under 35 U.S.C. 112(b) as inheriting the indefiniteness from one of claims 15, 24, 28, 30, or 31.

Response to Arguments
Applicant's arguments submitted February 2, 2021 have been fully considered.
In view of the arguments, the amendment to the claims overcomes the rejections set forth previously under 35 U.S.C. 102 and 103 over Nicholson (US 4,011,131).
	The amendment to the claims also presents new matter.  The retrofitting nature of the lubricating device to an existing suction apparatus without disassembly of the suction apparatus is acknowledged.  However, that the lubricating device is retrofitted does not necessarily mean that it is disposed within the suction apparatus, or even removably disposed within the suction 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference below discloses a combination cleaning device and suction apparatus for a paper machine.
Hunter (US 2013/0269734) 
Schneider (US 5,783,044)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748